FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.
AND
STATE OF MICHIGAN
OFFICE OF FINANCIAL AND INSURANCE REGULATION FOR THE STATE OF MICHIGAN ("OFIR")
LANSING, MICHIGAN

       
)
 
In the Matter of
)
STIPULATION AND
 
)
CONSENT TO
 
)
THE ISSUANCE OF
 
)
A CONSENT ORDER
COMMUNITY CENTRAL BANK
)
 
MOUNT CLEMENS, MICHIGAN
)
FDIC-10-561b
 
)
   
)
 
(STATE CHARTERED
)
 
INSURED NONMEMBER BANK)
)
   
)
 





Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF A
CONSENT ORDER ("STIPULATION") by the Federal Deposit Insurance Corporation
("FDIC") and the OFFICE OF FINANCIAL AND INSURANCE REGULATION FOR THE STATE OF
MICHIGAN ("OFIR"), it is hereby stipulated and agreed by and among
representatives of the FDIC, the OFIR, and Community Central Bank, Mount
Clemens, Michigan ("Bank") as follows:
1.           The Bank has been advised of its right to receive a NOTICE OF
CHARGES AND OF HEARING ("NOTICE") detailing the unsafe or unsound banking
practices and violations of law, rule or regulation alleged to have been
committed by the Bank and of its right to a hearing on the charges under section
8(b) of the Federal Deposit Insurance Act ("Act"), 12 U.S.C.
 
 
 
 
 
 
§ 1818(b), and of its right to a hearing on the charges under  § 2304 of the
Banking Code of 1999, Mich. Comp Laws § 487.12304, regarding hearings before the
OFIR, and has knowingly waived those rights.
2.  The Bank, solely for the purpose of this proceeding, and without admitting
or denying any of the charges of unsafe or unsound banking practices and
violations of law, rule or regulation, hereby consents and agrees to the
issuance of a CONSENT ORDER ("ORDER") by the FDIC and the OFIR.
3.           The Bank further stipulates and agrees that such ORDER shall be
deemed to be a consent order which has become final and unappealable, and that
the ORDER shall become effective upon the date of issuance by the FDIC and the
OFIR and fully enforceable by the FDIC and the OFIR pursuant to the provisions
of section 8(i) of the Act, 12 U.S.C. § 1818(i) and under  § 2304 of the Banking
Code of 1999, Mich. Comp Laws § 487.12304, respectively, subject only to the
conditions set forth in paragraph 4 of this STIPULATION.
4.           In the event the FDIC and the OFIR accept this STIPULATION and
issue the ORDER, it is agreed that no action to enforce the ORDER will be taken
by the FDIC in the United States District Court or the appropriate Federal
Circuit Court or by the OFIR in the appropriate State Circuit Court unless the
Bank, any Bank institution-affiliated party, as that term is defined in section
3(u) of the Act, 12 U.S.C. § 1813(u), or any of its successors or assigns, has
violated or is about to violate any provision of the ORDER.
5.           The Bank hereby waives:
       (a)    The receipt of a NOTICE;
       (b)    All defenses and counterclaims of any kind to this proceeding;
       (c)   A hearing for the purpose of taking evidence on the allegations in
the NOTICE;
 
 
2
 
 
 
       (d)    The filing of proposed findings of fact and conclusions of law;
       (e)    A recommended decision of an Administrative Law Judge; and
       (f)    Exceptions and briefs with respect to such recommended decision.


Dated this 29th day of October, 2010.


FEDERAL DEPOSIT INSURANCE
CORPORATION, LEGAL DIVISION
 
By:
 
 
COMMUNITY CENTRAL BANK
MOUNT CLEMENS, MICHIGAN
 
By:
 
/s/ Bryan R. Sup                              
Bryan R. Sup
Senior Regional Attorney
/s/ Gebran S. Anton                      
Gebran S. Anton
Director
 
 
 
 
/s/ Salvatore Cottone                    
Salvatore Cottone
Director
 
 
 
OFFICE OF FINANCIAL AND INSURANCE
REGULATION FOR THE STATE OF MICHIGAN
 
By:
 
/s/ Celestina Giles                        
Celestina Giles
Director
 
/s/ Stephen R. Hilker                       
Stephen R. Hilker
Chief Deputy Commissioner
 
/s/ Joseph F. Jeannette                  
Joseph F. Jeannette
Director
 

 
 
 
3
 
 
 
 
 
 
 

 
/s/ James T. Mestdagh                   
James T. Mestdagh
Director
 
 
   
/s/ Dean S. Petitpren                      
Dean S. Petitpren
Director
 
 
   
/s/ John W. Stroh III                      
John W. Stroh III
Director
 
 
/s/ David E. Weber                       
David E. Weber
Director
 
 
___________________________
David A. Widlak
President, CEO, and Director
 
 
Comprising the Board of Directors
of Community Central Bank
Mount Clemens, Michigan


















 
4
 
 
